Appeal from a decision of the Workmen’s Compensation Board, filed October 7, 1976. The board found: "based on the credible evidence, claimant was required to use his own automobile in order to perform his job; therefore his trip to work became part of his employment. It is, therefore, found that accident arising out of and in the course of employment is established.” Issues of fact are for the board and its decision is supported by substantial evidence and it is not erroneous as a matter of law (see Matter of Lutgen v Conte Elec., 50 AD2d 624; Matter of Shafran v Board of Educ., 25 AD2d 336, mot for lv to app den 18 NY2d 579). Decision affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.